Citation Nr: 1601127	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  15-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as secondary to left knee and right knee arthritis, status-post left and right knee replacement.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee arthritis, status-post right knee replacement.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee arthritis, status-post left knee replacement, to include as secondary to left knee arthritis, status-post left knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty service with the U.S. Marine Corps from January 1957 to January 1961.  He had Marine Corps reserve service both prior and subsequent to active duty service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2015, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder.  During the hearing, the AVLJ agreed to keep the record open for an additional 90 days to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional medical evidence.  Although the Veteran did not specifically waive initial review of this newly-submitted evidence by the Agency of Original Jurisdiction (AOJ), such a waiver is presumed, as the Veteran submitted his substantive appeal after February 2, 2013. 38 U.S.C.A. § 7105(e)(1) (West 2014).  As such, the Board may properly consider the evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for left knee arthritis, status-post left knee replacement, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative and competent evidence of record fails to support the Veteran's claim of entitlement to service connection for a low back disorder, claimed as secondary to left knee and right knee arthritis, status-post left and right knee replacement.

2.  An unappealed October 2008 rating decision denied the Veteran's claim of entitlement to service connection for right knee arthritis, status-post right knee replacement.

3.  The evidence received since the October 2008 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for right knee arthritis, status-post right knee replacement.

4.  The evidence of record is at least in equipoise as to whether the Veteran's right knee arthritis, status-post right knee replacement, is etiologically-related to an injury or event during active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder, claimed as secondary to left knee and right knee arthritis, status-post left and right knee replacement, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015).

2.  The June 2004 rating decision that denied entitlement to service connection for right knee arthritis, status-post right knee replacement, is final.  38 U.S.C.A. 
§ 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for right knee arthritis, status-post right knee replacement, has been received; the claim is thus reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

4.  Affording the Veteran the benefit of the doubt, the criteria for service connection for right knee arthritis, status-post right knee replacement, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Board is reopening the Veteran's claim of entitlement to service connection for right knee arthritis, status-post right knee replacement on the basis that new and material evidence has been received.  Given the favorable decision for the claim, any error in the timing or content of VCAA notice, if shown, would be moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of  particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A July 2010 letter satisfied the requirements of the VCAA by informing the Veteran of the evidence necessary in order to substantiate his claim of entitlement to service connection based on an already-service-connected disability, as well as on a direct basis.  This letter also satisfied the requirements of Dingess/Hartman by advising him of how VA assigns the disability rating and effective date elements of a claim.

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's available service personnel records, service and post-service treatment records, and a VA spine examination report dated in January 2015.  Additionally, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that are relevant to the claim that have not already been obtained and associated with the record.  
The January 2015 VA examination report shows that the VA examiner reviewed the complete evidence of record, performed a comprehensive examination, including reviewing all diagnostic tests, obtained a history of symptomatology and treatment from the Veteran, and provided sound reasons and bases for his opinion that the Veteran's low back disorder is not related to his current bilateral knee disorder.  Accordingly, the Board concludes that the report is adequate upon which to base a decision in this case.

 With regard to the Veteran's August 2015 Board video conference hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ or AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The hearing was held in compliance with the provisions of Bryant.  The hearing was held in compliance with the provisions of Bryant.  Further, there has been no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  The Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims.  The Board thus finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record.

Analysis

1.  Entitlement to service connection for a low back disorder, claimed as secondary to left knee and right knee arthritis, status-post left and right knee replacement.

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added). For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d). 

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused, or (b) aggravated by a service-connected disability.  Id. See also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran claims that his current back disorder developed many years after military service, and is the result of his bilateral knee disorders.  He has not averred that his bilateral knee condition is a direct result of any aspect of active duty service.  Nonetheless, the Veteran's service treatment records contain no evidence of complaints of, treatment for, or a diagnosis of a low back disorder.

Post-service treatment records contain no evidence of treatment for a low back disorder.  During the January VA examination, the Veteran reported that he gradually developed low back pain in 2009 without traumatic event and was diagnosed the same year with a lumbar strain.  Treatment included chiropractic manipulations and local modalities, resulting in some improvement.  The Veteran said he takes no pain medication for his back and only has low back pain with certain movements.  Diagnostic studies revealed multilevel degenerative disc disease, mild to moderate.  In opining that the Veteran's back disorder was less likely than not related to his bilateral knee disorder, the examiner found that there was no clinical evidence to support this claim.  He specifically found that both knees had been replaced in 1997, resulting in a balanced gait, which would be unlikely to result in back problems.  

Based on a review of the complete evidence of record, the Board concludes that the probative and competent evidence is against the Veteran's claim of entitlement to service connection for a low back disorder, claimed as secondary to left knee and right knee arthritis, status-post left and right knee replacement.  In this regard, as noted above, the Board has considered whether service connection is warranted on a direct, secondary or presumptive basis.

With regard to granting service connection on a direct basis, as noted above, there is no evidence in the service treatment records, either in the form of complaints from the Veteran, or statements from clinicians, to show that the Veteran was found to have a chronic low back disorder in service.  The Veteran has also never claimed that his current back condition is a direct result of any aspect of active duty service.
Moreover, because there was no evidence that the Veteran was diagnosed with arthritis of the spine to a compensable degree within one year of separation from service, service connection on a presumptive basis is not applicable.  

With regard to granting service connection on a secondary basis, the Board finds the most probative evidence to be the opinion from the VA examiner who, after examining and thoroughly reviewing the evidence of record, including the Veteran's service and post-service treatment records, and taking his personal statements into account, opined that it is less likely than not that his multilevel degenerative disc disease was the result of his bilateral knee disability.

In addition to the medical evidence, the Board has also considered the statements of the Veteran as to the cause of his back condition.  The Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, such statements must be weighed against the medical evidence. Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury during service. See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001). Here, the fact remains that the only medical opinion of record fails to relate the Veteran's low back disability to his bilateral knee disorder.  The Board finds the opinion of the VA examiner to be the most probative evidence as to the etiology of the Veteran's current disorder and outweighs the Veteran's lay assertions. 

Accordingly, the Board concludes that the most probative evidence of record is against the Veteran's claim of service connection for a low back disorder, claimed as secondary to left knee and right knee arthritis, status-post left and right knee replacement.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for right knee arthritis, status-post right knee replacement.

The Veteran avers that his current right knee disability is the result of an injury he sustained while rappelling during service, which required a meniscectomy in August 1958. 

Review of the service personnel and service treatment records show that, on August 28, 1958, the Veteran was transferred to the U.S. Naval Hospital in Key West, Florida, for inpatient treatment.  Although the actual surgical treatment reports are not available, the treatment records show that he was hospitalized until September 23, 1958 with a diagnosis of derangement, internal, right knee (torn medial meniscus).  A July 1961 annual certificate of physical condition reveals that he was advised to have/had knee surgery.   

In January 2015, the Veteran was afforded a VA knee and lower leg condition examination.  After reviewing the complete treatment reports of record and performing a comprehensive examination, the examiner diagnosed him as having a right knee meniscal tear in 1958, right knee arthritis in 1994 and a total right knee replacement in 1997 (the Veteran subsequently underwent a second total right knee replacement in 2003).  The examiner opined that the Veteran's status-post total right knee replacement is less likely than not related to his 1958 meniscectomy and simply stated that there was no evidence that the Veteran's right knee meniscectomy caused severe right knee degenerative joint disease requiring a total knee replacement.

In October 2015, the Veteran submitted a letter from his private orthopedist, B.J.S., who wrote that the Veteran had sustained a right knee injury in 1958, resulting in in an open medial meniscectomy that was documented in his service treatment records.  He stated that the Veteran went on to develop right knee arthritis, resulting in a total knee replacement in 1997, with a revision in 2003.  He opined that there was "no question orthopedically that the medial meniscectomy done in 1958 had a direct relationship to the onset [of] arthritis in his knee and eventually knee replacement.  Orthopedic literature clearly documents progression of arthritis post- meniscectomy."    

It is VA's defined and consistently-applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  If, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  The Court has stated that "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, supra.  

The Board has considered the Veteran's own statements and testimony made in support of his claim; the Board must evaluate the competency and credibility of a veteran's lay testimony.  See Layno v. Brown, 6 Vet. App. 465 (1992).  The Veteran is competent to report the circumstances of his knee injury.  As noted above, the contemporaneous evidence of record reveals that the Veteran's statements are consistent with the service treatment records from August 1958.

The Board has also considered the Court's decision in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), in which it held that the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by a veteran.  

Accordingly, and affording the Veteran the benefit of the doubt, service connection for right knee arthritis, status-post right knee replacement, is warranted.  See 38 C.F.R. § 3.102.

The Board expresses no opinion regarding the severity of the disorder.  The RO will assign an appropriate disability rating on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

1.  Entitlement to service connection for a low back disorder, claimed as secondary to left knee and right knee arthritis, status-post left and right knee replacement is denied.

2.  Entitlement to service connection for right knee arthritis, status-post right knee replacement, is granted.


REMAND

The Veteran avers that his left knee arthritis, status-post left knee replacement, is the result of a rappelling injury in 1958 during active duty service, or is secondary to his now-service-connected right knee disability.  

In January 2015, the Veteran was afforded a VA knee examination, in which the examiner opined that the Veteran's left knee injury/arthritis, status-post left knee replacement, is less likely than not related to his right knee disability, explaining that right knee degenerative joint disease/total knee replacement is not a well-known cause for left knee injury.  However, the examiner failed to provide an opinion as to whether the Veteran's left knee disorder is a direct result of some aspect of service, to include his claimed left knee injury sustained at the same time he injured his right knee while rappelling in August 1958.  As such, a remand for an opinion on direct service connection is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization, obtain all private treatment records for the Veteran's left knee disorder since January 2015 and associate with the claims folder.  The veteran is hereby notified that he should submit any additional information from any treating physicians or consulting physicians who have treated him for his left knee disability during the course of this appeal.
Any negative reply must be clearly documented in the claims file.

2.  After all available records have been associated with the e-folder, the claims folder should be returned to the clinician who performed the January 2015 examination (only if feasible) to allow the examiner to review the claims file and offer an addendum opinion regarding the Veteran's left knee disability.  Taking all the evidence into account, the examiner should offer an opinion as to the following:

a) Is it "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that the Veteran's left knee disability had its onset during service or is related to any incident of service.  All opinions must be accompanied by a complete rationale.

b) If the examiner continues to find that it is less likely than not that the Veteran's left knee disorder is not the result of his now-service-connected right knee disability, the examiner must support his conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record requested in subsection c) below.  

c)  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether i) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); ii) the question falls outside of the limits of current medical knowledge or scientific development; iii) the condition manifested in an unusual way, such that its cause or origin is unknowable; or iv) there are other risk factors for developing the condition.

3.  If it is not possible to return the claims folder to the clinician who performed the January 2015 examination, provide the complete claims folder to a different examiner for review and completion of the questions noted above.  If the clinician feels that an examination is warranted, schedule the Veteran for a new examination.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefit requested is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


